Name: Commission Regulation (EEC) No 1862/79 of 21 August 1979 on the arrangements for imports into the United Kingdom of men' s and boys' woven jackets and blazers originating in Poland (category 17)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 8 . 79 Official Journal of the European Communities No L 215/ 11 COMMISSION REGULATION (EEC) No 1862/79 of 21 August 1979 on the arrangements for imports into the United Kingdom of men's and boys' woven jackets and blazers originating in Poland (category 17) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ('), as amended by Regulation (EEC) No 11 76/79 (2 ), and in particular Articles 11 and 15 thereof, Whereas Article 1 1 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into the United Kingdom of men 's and boys' woven jackets and blazers (category 17) originating in Poland have exceeded the level referred to in paragraph 3 of the said Article 1 1 ; Whereas in accordance with paragraph 5 of the said Article Poland was notified on 16 July 1979 of a request for consultations ; whereas following these consultations it is desirable to make the products in question subject to quantitative limitation for the years 1979 to 1982 ; Whereas paragraph 13 of the said Article 11 provides for compliance with the quantitative limit to be ensured by means of a double-checking system in accordance with Annex V to the Regulation in ques ­ tion ; Whereas the products in question exported from Poland between 1 January 1979 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1979 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the textile Committee , HAS ADOPTED THIS REGULATION : Article 1 1 . Subject as provided in Article 2 ( 1 ), the importa ­ tion into the United Kingdom of the category of products originating in Poland specified in the Annex hereto shall be subject to the quantitative limits given in that Annex . Article 2 1 . The products as referred to in Article 1 shipped from Poland to the United Kingdom between 1 January 1979 and the date of entry into force of this Regulation which have not yet been released for free circulation shall be so released without delay subject to the presentation of a bill of lading or other trans ­ port document proving that shipment actually took place during that period . 2 . Imports of products shipped from Poland to the United Kingdom after the entry into force of this Regulation shall be subject to the double-checking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For purposes of paragraph 2, the quantites of products shipped from Poland on or after 1 January 1979 and released for free circulation shall be set off against the quantitative limit established for 1979 . Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 August 1979 . For the Commission fitienne DAVIGNON Member of the Commission (&lt;) OJ No L 365, 27 . 12 . 1978 , p . 1 . 2 OJ No L 149, 18 . 6 . 1979 , p . 1 . No L 215/ 12 Official Journal of the European Communities 23 . 8 . 79 ANNEX Category CCT headingNo NIMEXE code ( 1979) Description Member States Units Quantitative limits from 1 January to 31 December 1979 1980 1981 1982 17 61.01 61.01-34 ; 36 ; 37 Men's and boys ' woven jackets and blazers UK 1 000 pieces 120 125 130 135 /